Citation Nr: 1705617	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of an intrauterine device (IUD) insertion and removal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appeal is currently with the RO in Montgomery, Alabama.  
 

FINDING OF FACT
 
The Veteran underwent a B-Loop IUD insertion and removal during active service; she does not have any present residuals of those procedures.


CONCLUSION OF LAW

The criteria for service connection for residuals of an IUD insertion and removal have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in January 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination report, and statements from the Veteran and her representative.  Neither the Veteran nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The Veteran seeks service connection for residuals of an in-service IUD insertion and removal.  Specifically, at her VA examination in March 2010, she stated that an IUD inserted while on active duty which was removed only two months later due to pain.  Since then, she asserts, she experienced dysplasia and irregular bleeding.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After considering all evidence in the record, the Board must deny the claim.
Specifically, the Veteran's service treatment records document a February 1975 B-Loop IUD insertion.  In April 1975, the Veteran's IUD was removed due to pain.  In September 1975, she separated from active service.  At the time of separation, she was pregnant and noted to be under the treatment of an obstetrics and gynecology clinic.

In support of her claim, the Veteran has provided private treatment records from 1991, which show that she underwent a laser vaporization of the cervix due to mild to moderate dysplasia of the cervix.  For her part, the Veteran has reported irregular bleeding following her IUD removal.  She has also reported issues with her second pregnancy in 1977.  

In March 2010, the Veteran was afforded a VA examination in connection with her claim.  The examiner took a detailed history from the Veteran, acknowledging her reported irregular bleeding and dysplasia following her IUD removal.  No hysterectomy had been performed.  The Veteran reported entering menopause at age 50 (roughly ten years prior) with no bleeding since age 51.  Her most recent pap smear was negative.  She reported being presently asymptomatic.  No present treatment was noted for any residuals of an IUD removal.  The examiner stated that, although the Veteran had undergone an IUD insertion and removal during service with subsequent irregular bleeding and dysplasia, resulting in laser surgery in 1991, the Veteran was currently asymptomatic and without residuals of that IUD insertion.  She denied bleeding or pelvic/abdominal pain.  

As stated above, the first criteria for service connection is the presence of a "presently diagnosed disability."  Here, the Board acknowledges that the Veteran did undergo an IUD insertion and removal in service.  It is also clear from the record that she experienced significant gynecological symptomatology after those procedures, to include irregular bleeding, difficulty with her second pregnancy, and subsequent laser surgery for cervical dysplasia.  Nonetheless, the evidence of record does not show that she underwent any further treatment or experienced any subsequent residuals from her in-service procedures after the 1991 laser surgery.  She has been provided with a VA examination which acknowledged her complete medical history and included an in-person examination and concluded that she does not experience any residuals of her surgery.  During the examination, the Veteran herself denied any residuals such as abdominal or pelvic pain and bleeding.  The Veteran has not provided any evidence, lay or medical in nature, to contradict the findings of the 2010 VA examination.  

Although the Board is sympathetic to the Veteran's difficulties following her in-service IUD insertion and removal, the evidence of record indicates that the Veteran's residuals resolved sometime after her 1991 laser surgery, but before she filed her service connection claim in January 2010.  

In considering this claim, the Board has also considered the statements made by the Veteran relating to the residuals of her IUD removal.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to diagnose any current disorder, and the medical professionals have determined that no clinical condition is present.  Therefore, the unsubstantiated statements regarding the claimed disorder are found to lack competency.

As such, because the record fails to show any evidence of a presently diagnosed disability, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).



ORDER

Service connection for residuals of an IUD insertion and removal is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


